Title: George Tucker to James Madison, 7 October 1826
From: Tucker, George
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    University.
                                
                                Oct. 7, 1826
                            
                        
                        It is not without reluctance that I obtrude my individual concerns on your notice at any time, & more
                            especially when your duties have been so laborious & impatent as at present. I can only say that if the business
                            with which I am about to trouble you should interfere with higher objects, I should wish it postponed.
                        In the course of the last year Mr. Brockenbrough informed me that the rule prescribed to him by Mr. Jefferson
                            in the payment of the Professor’s salaries, was to consider them as beginning at the date of their "Commissions," or
                            Certificates of appointment. Finding that mine was dated in May, about two months after I had accepted the appointment, I
                            was actively engaged in preparing to remove with my family, and about three months after Mr. Jefferson had formally
                            announced to me my appointment, I took occasion to mention the subject to him towards the last of the year, when he told
                            me that he considered that the salaries should commence only from the time that the Professors came to the University
                            & entered on the performance of their duties—I suggested to him that from the time of my first visit here in
                            March I had been employed in preparing for my removal, and that I had understood the Professors from England had received
                            their salaries more than 4 months before they had entered on the duties of their office, to which he replied that there
                            had been a special contract with them. It was my first intention to have asked him to have laid the matter before the
                            Board at the preceding meeting in the Spring, but when the time approached I felt too much repugnance to have the
                            appearance of appealing to the Board from his decision, for so small an object. I declined it therefore, and should
                            probably have never mentioned it again, if subsequently Mr. Lomax, to whom the same rule has been applied, had not
                            professed himelf very much disappointed & dissatisfied, and had not determined, as he informed me, to address the
                            Board on the subject. If he has not done so, I am confident it has been because he was not able to be here—
                        I will beg leave to add that I presume the special contract would not have been made with the foreign
                            Professors, if it had not been reasonable—and that if it was reasonable in their case, it is equally so in ours--That
                            with reference to analogous cases, the salary should commence from the time of appointment & of making
                            preparations to perform its duties. & in my own case I was actually chosen chairman of the Faculty for the year,
                            before my salary began to run—The Board is now in possession of the facts, & the matter is respectfully submitted
                            to their consideration by their respectful & obedt. Sert.
                        
                            
                                George Tucker
                            
                        
                    